September 10, 2015



                               COURT OF APPEALS

                   THIRD DISTRICT OF TEXAS AT AUSTIN

                    COURT OF APPEALS NUMBER 03-14-00485
                     TRIAL COURT CASE NUMBER 259,941-C

                              STYLED: JOHN REED JR.
                          V. FARMERS INS. GROUP ET AL.



                  APPELLANT MOTION TO EXTEND TIME TO
                     FILE EN BANC RECONSIDERATION

  Appellant states the deadline to file this particular motion was Sept. 5,2015 but since
that day was on a Saturday and Monday was a holiday, appellant is entering his motion
into the U S Mail on Tuesday Sept. 8,2015. The length of extension requested is one
week from the date this motion may carry a ruling in favor of the appellantand the
reconsideration wilLbe filed within days thereafter                    _.    __..

   Appellant regret he missed the 15 day requirement to file the motion but he have
been having a lot of trouble with his shoulder which needed medical attention; whereas,
now appellant is able to focus. Appellant has not filed any motions to extend time
regarding this issue.
  APPELLANT CONTACTED DEFENDANTS1 COUNSEL AND THEY DO NOT
OPPOSE THIS MOTION.

   Appellant request this court to embrace the body of this motion and grant all things.
                            RESPECTFULLY SUBMITTED

                                                                            'RECEIVED
                                    JOHN REED JR
                                                                             SEP 1 0 2015
                                 715 SO. 32nd STREET
                                TEMPLE, TEXAS 76504                     ^^SKl/
                            CERTIFICATE OF SERVICE
  I hereby certify that a true and correct copy of the foregoing motion was sent return
requested receipt mail to the clerk of the court and fax to the counsel on the 8th day of
Sept. 2015

                                             John Reed Jr.


                                             #»MWfc.
      S&J2 Vj^
?01S Db4D ODDl 400<J   U5S
                         "?S71iS2B47
                                       ',,,,|,|,,,,,,,,,|,»,lil'i'»ii«»»iii.imil!«li|.h..i,|1|i,l.,i